                                                                                                   1/11/19



Dear Judge Weinstein,

I hope this letter finds you in good health. My name is Daniel Roman, I was online the other day and
came across a New York Times article titled, "This judge defends unredeemable even as he sends them
to prison by Alan Feuer". I'm writing you today because in 1985 you labeled me unredeemable and
denied me bail which in turn did not allow me to find a good lawyer and on top of that my parents
ended up being taken to the cleaners for whatever money they had in the bank. Then I was advised to
take a plea deal of six years. So, I pleaded guilty to conspiracy to commit arson. The whole case was
nothing more than the A.T.F. coming into the Red Hook projects and enticing young drug addicted poor
minority men with the promise of cash and into doing something that neither I or my codefendant
would have ever thought of doing. The idea was to take a deposit and get high and never see the agent
again. In any case, the purpose of this letter is to let you know that I was a model inmate to the point
that the warden granted 30 days off my parole date and my parole officer cut me 6 months early
because I never gave him a problem. Upon my release I found employment right away with a great
company that was willing to give me a chance even though I was a so called violent criminal on parole. I
work my way up the ranks to a lead man position I am now disabled, due to a work place injury three
years ago. I am collecting a disability pension from the NYC carpenters union and also social security
disability benefits' all this because of the 30yrs being a hard working, taxpaying member of society. I
own two homes, one in Red Hook Brooklyn which is completely paid off. And I also own another one in
Florida where I hope to retire too in the near future. I raised three children; the youngest of who is
serving our country in the Army reserves. (Not bad for being unredeemable). The reason for this letter
is that in this age of Google and instant background checks I worry that once I get a little better I will not
even be able to work for Uber but I Have been hearing about the first step act and other prison reforms
stuff like a new record sealing law here in New York. But there is nothing for a person (so called violent
criminal) that has been out of prison and a productive law abiding taxpaying member of society for
30yrs. 1983-1985 were the worst years of my life, I was addicted to drugs and regret all of my misdeeds.
You sent me to prison and I decided to do better with my life and I think I did a good job at redeeming
myself. But yet I still have to be labeled a violent criminal even though I have never physically hurt
anyone in my life. My question to you is; is there anything I can do to get some kind of reset on my life
and not be labeled a violent criminal? A person can claim bankruptcy and in ten years he's allowed to
start his financial life all over again. A person defaults on their mortgage and the government bails them
out, I'm not trying to minimize what I've done, but at what point in my life is my dept to society paid?
Thank you for taking the time to read this letter and I patiently await your response.
1i20i-i8329=3   I I!   JI i Ij Ii I I 1 11 1111 Ij 111 111 J 11 Ii IIIII1' 1; i 11 f I Ii I II I11 1    j
                                                                                                       J 'If'   Ii ,I
